Order entered November 15, 2019




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                    No. 05-19-00720-CR

                            GABRIEL ADRIAN GUERRA, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-81860-2018

                                          ORDER
       Before the Court is appellant’s November 12, 2019 unopposed second motion for

extension of time to file appellant’s brief. We GRANT the motion and ORDER appellant’s

brief filed on or before December 18, 2019. If appellant’s brief is not filed by December 18,

2019, this appeal may be abated for the trial court to make findings in accordance with rule of

appellate procedure 38.8.


                                                     /s/   LANA MYERS
                                                           JUSTICE